REASON FOR ALLOWANCE
Claims 1-7 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The reasons for allowance are consistent with parent application 16/723,986 (now US Pat. No. 11,135,523 B2).  That is, while the current claims are broader than the parent app, it is still unclear how a gear train could be incorporated (bodily or otherwise) into the primary reference of Torres given the difference in remote car operation between Torres and a reference like Discoe (US Pub. No. 2009/0088046 A1, Fig. 5) which discloses a gear train.  As such, the claims overcome the prior art.
As claim 1 is allowed, so are dependent claims 2-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/2/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711